DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Watt (US 20190256097).
Claim 1 & 11;
Watt teaches a work vehicle 110 having a power source 120; a trailing vehicle 170 connected to the work vehicle traction control system (Fig. 1B) for a trailing vehicle 170 comprising: an electric machine 180; a ground engaging apparatus 178 in contact with a ground surface (¶0021); a disconnect device (Fig. 6) connected between the electric machine 410 and the ground engaging apparatus 178; one or more speed 
Claim 2 & 12;
Watt teaches a gear set (Fig. 4, 440/450) connected between the ground engaging apparatus (178 – wheel and tire assembly) and the electric machine 410, the disconnect device 460 being connected between the gear set and the ground engaging apparatus (-connects to wheel/tires through differential 176).
Claim 3 & 13;
Watt teaches the gear set 440/450 comprises a transmission 430 and an axle (182 -drive shaft considered as an axle), the disconnect device 460 being positioned between the transmission 450 and the axle 182. (Fig. 4a)
Claim 4 & 14; 
Watt teaches an upper threshold is based in part upon a maximum allowable speed of the electric machine. (¶0054 – “…disconnect feature may prevent an over-speed operation of the upstream motor and gear train during high speed operation…”)
Claim 5 & 15;
Watt teaches the controller determines when to disengage the disconnect device based in part upon the slope of the terrain. (¶0021 – clutch system can be disengaged when operating on flat terrain) 
Claim 6 & 16; 
¶0035-0036 – electric motor and clutch is activated in “power mode” that may be may be selectively activated and deactivated by the control unit based on ‘threshold’ speed.)
Claim 7 & 17; 
Watt teaches the disconnect device is a dog clutch. (Fig. 5-8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 20190256097) in further view of Weidemann (US 20170248172).
Claim 8; 
Watt teaches the dog clutch comprises a first clutch component 462 and a second clutch 470 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig 7 & 8). Watt does not teach the protrusions having a vertical edge at one end and a tapered edge at the other end.
Weidemann teaches a dog clutch 5/6 comprises a first clutch component 5 and a second clutch 6 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig. 1, 15-18); the protrusions having a vertical edge 19 at one end and a tapered edge 20 at the other end (Fig. 2); and the mating of the clutch transmits power. (¶0024 – output shaft is driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clutch structure of Weidemann with the drive means of Watt to allow for secure engagement of a clutch drive system. This would provide for the obvious improvement of reduced wear and maintenance. (Weidemann, ¶0006, Lines 1-12)
Claim 9;
Watt as modified teaches the contact between the vertical edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the forward direction. (Weidemann, Fig. 2)
Claim 10; 
Watt as modified teaches the contact between the tapered edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the reverse direction. (Weidemann, Fig. 2)
Claim 18; 
Watt teaches the dog clutch comprises a first clutch component 462 and a second clutch 470 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating 
Weidemann teaches a dog clutch 5/6 comprises a first clutch component 5 and a second clutch 6 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig. 1, 15-18); the protrusions having a vertical edge 19 at one end and a tapered edge 20 at the other end (Fig. 2); and the mating of the clutch transmits power. (¶0024 – output shaft is driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clutch structure of Weidemann with the drive means of Watt to allow for secure engagement of a clutch drive system. This would provide for the obvious improvement of reduced wear and maintenance. (Weidemann, ¶0006, Lines 1-12)
Claim 19;
Watt as modified teaches the contact between the vertical edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the forward direction. (Weidemann, Fig. 2)
Claim 20; 
Watt as modified teaches the contact between the tapered edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the reverse direction. (Weidemann, Fig. 2)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of clutch and drivetrain means for a trailered vehicle are cited on the attached PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611